Citation Nr: 1032994	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  05-41 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1. Entitlement to service connection for coronary artery disease.

2. Entitlement to service connection for peripheral vascular 
disease of the right lower extremity.

3. Entitlement to service connection for peripheral vascular 
disease of the left lower extremity.

4.  Entitlement to an initial evaluation in excess of 30 percent 
for renal insufficiency.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

This case was first before the Board in February 2008, when the 
issues of entitlement to service connection for coronary artery 
disease, peripheral vascular disease of the right lower 
extremity, and peripheral vascular disease of the left lower 
extremity were denied.  The issue of entitlement to a higher 
evaluation for renal insufficiency for the period beginning on 
September 24, 2004, was remanded for additional development.  In 
the February 2008 decision, the Board also denied entitlement to 
service connection for hypertension, peripheral neuropathy, 
erectile dysfunction, and cataracts.

The Veteran appealed the decisions denying service connection for 
coronary artery disease, peripheral vascular disease of the right 
lower extremity, and peripheral vascular disease of the left 
lower extremity to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2008, the Court issued an 
order that granted a Joint Motion for Partial Remand, and 
remanded the matters to the Board for action in compliance with 
the motion.

With respect to the issue involving a request for a higher rating 
for renal insufficiency, the Court noted that it did not have 
jurisdiction over this issue; however, the Board was instructed 
to clarify whether the Order section of the February 2008 
decision indicating that a higher rating was denied was a 
clerical error due to the fact that the same issue was later 
remanded in the same decision.  At this juncture, the Board now 
confirms that the Order section of the February 2008 decision 
that denied a higher evaluation for the Veteran's renal 
insufficiency was a clerical error, and the intent of the Board 
was for the issue to have been remanded.  

The remaining issues on appeal were all returned to the Board, 
and in April 2009 the Board remanded them for actions consistent 
with the instructions of the November 2008 Joint Motion.  The 
claim for a higher evaluation for renal insufficiency was also 
remanded for further development.  This has been accomplished, 
and these issues have been returned to the Board for further 
review. 

The issue of entitlement to service connection for 
hyperparathyroidism secondary to service connected renal 
insufficiency has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over this issue, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served in Vietnam, where he is presumed to have 
been exposed to Agent Orange.  

2.  Medical opinion indicates that the Veteran's coronary artery 
disease is ischemic heart disease, and that it is the result of 
exposure to Agent Orange during active service.  

3.  Medical opinion indicates that the Veteran's peripheral 
vascular disease of the right and left lower extremities has 
increased in severity due to his coronary artery disease.  

4.  The Veteran's renal insufficiency is manifested by symptoms 
that include albumin and hypertension, without evidence of 
constant albuminuria with edema, a definite decrease in kidney 
function, diastolic pressures of predominately 120 or more, blood 
urea nitrogen (BUN) of 40mg% or higher, creatine of 4mg% or 
higher, lethargy, weakness, anorexia or weight loss, or 
limitation of exertion.  


CONCLUSIONS OF LAW

1.  Coronary artery disease was incurred due to active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009). 

2.  Peripheral vascular disease of the right lower extremity was 
aggravated by his coronary artery disease.  38 C.F.R. § 3.310(a) 
(2009).

3.  Peripheral vascular disease of the left lower extremity was 
aggravated by his coronary artery disease.  38 C.F.R. § 3.310(a) 
(2009). 

4.  The criteria for an evaluation in excess of 30 percent for 
renal insufficiency have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.104, 4.115a, 4.115b, Codes 
7101, 7541 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.

The Board finds that the duty to notify and duty to assist the 
Veteran has been met in this case.  Furthermore, given the 
favorable nature of this decision regarding the Veteran's claims 
for service connection, any failures in the duty to notify or 
duty to assist is harmless error for that issue, as it has failed 
to result in any prejudice to the Veteran. 

In regards to the claim for a higher evaluation for renal 
insufficiency, the Board notes that this is an appeal of the 
rating assigned after the initial grant of service connection for 
the Veteran's disability.  The courts have held that once service 
connection is granted the claim is substantiated, additional VCAA 
notice is not required; and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Nevertheless, the Board notes that the Veteran was provided with 
VCAA notification letters in October 2004, March 2005, July 2005, 
March 2008, and May 2009.  These letters contained all the notice 
required by the VCAA, and the Board finds that the duty to notify 
has been met.  

In concluding that the duty to notify has been met, the Board 
notes that the February 2008 Board remand requested that the 
Veteran be mailed a notification letter that met the requirements 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  This has not 
been accomplished.  However, the Board believes that a decision 
can be made on that appeal without fear of harm to the Veteran's 
claim for the following reasons.  First, the portion of Vazquez-
Flores that required the additional notice is no longer valid.  
Second, as this is an appeal of the initial grant of service 
connection, additional notice is not warranted.  Therefore, the 
Board may proceed with adjudication of the Veteran's appeal 
without fear of harm to his claim. 

The Board also finds that the duty to assist has been met.  The 
Veteran has been afforded VA examinations in conjunction with his 
claims, and relevant opinions have been obtained.  All VA 
treatment records have also been obtained.  The Veteran has not 
requested a hearing.  There is no indication of any outstanding 
evidence in this case.  Therefore, the Board will proceed with 
adjudication of the Veteran's appeal. 

Service Connection

The Veteran contends that he has developed coronary artery 
disease and bilateral peripheral vascular disease secondary to 
his diabetes mellitus.  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a service 
connected disability.  In this instance, the veteran may be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the veteran 
must present evidence of a medical nature to support the alleged 
causal relationship between the service-connected disorder and 
the disorder for which secondary service connection is sought.  
See Jones v. Brown, 7 Vet. App. 134 (1994).  

The record indicates that the Veteran had service in Vietnam.   A 
veteran who, during active military service, served in Vietnam 
during the period beginning in January 1962 and ending in May 
1975, is presumed to have been exposed to herbicides.  38 C.F.R. 
§§ 3.307, 3.309 (2009).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected even though there is no record of such disease 
during service; chloracne or other acneform disease consistent 
with chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea), and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at § 3.309(e) shall have become manifest to a 
degree of 10 percent or more at any time after service, except 
that chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree of 
10 percent or more within a year, after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The April 2009 remand ordered that the Veteran be afforded a VA 
examination in order to determine whether or not his coronary 
artery disease and/or his peripheral vascular disease of the 
lower extremities were aggravated by his service connected 
diabetes mellitus.  This was accomplished in January 2010, and 
the opinion provided in the examination report states that it is 
less likely than not that the Veteran's coronary artery disease 
and peripheral vascular disease is secondary to or aggravated by 
his diabetes mellitus.  

However, the examiner's rationale for the January 2010 opinion 
was that the Veteran had been exposed to Agent Orange during 
service, which had caused his ischemic heart disease.  In turn, 
he further opined that the ischemic heart disease had aggravated 
the peripheral vascular disease.  

The Board notes that the provisions of 38 C.F.R. § 3.309(e) are 
currently being amended to include ischemic heart disease among 
those diseases presumed to be the result of exposure to Agent 
Orange.  Although the final version of the new regulations are 
not completed, the Board further notes that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 
1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997). 

In this case, the January 2010 examiner has opined that the 
Veteran's ischemic heart disease is the result of Agent Orange 
exposure.  Therefore, service connection for this disability is 
warranted on a direct basis.  

Similarly, the January 2010 examiner opined that the Veteran's 
ischemic heart disease was affecting his peripheral vascular 
system.  As the ischemic heart disease is the result of active 
service, service connection for peripheral vascular disease may 
also be granted on the basis of aggravation secondary to the 
service connected ischemic heart disease.  See Allen.  

Increased Evaluation

The Veteran contends that the 30 percent evaluation initially 
assigned to his service connected chronic renal insufficiency 
does not adequately reflect the impairment caused by this 
disability.  He notes that he has only one functioning kidney, 
and he believes his disability is productive of severe impairment 
of his health.  

The evaluation of service-connected disabilities is based on the 
average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light of 
appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration 
is given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.  Consideration must be given to 
the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

The Board notes that this issue involves the Veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The Court 
has found that there is a distinction between a Veteran's 
disagreement with the initial rating assigned following a grant 
of service connection, and the claim for an increased rating for 
a disability in which entitlement to service connection has 
previously been established.  In instances in which the Veteran 
disagrees with the initial rating, the entire evidentiary record 
from the time of the Veteran's claim for service connection to 
the present is of importance in determining the proper evaluation 
of disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability during 
this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The record indicates that entitlement to service connection for 
renal insufficiency as secondary to the Veteran's service 
connected diabetes mellitus was granted in a June 2005 rating 
decision.  This decision noted that renal insufficiency existed 
prior to the development of diabetes mellitus, but that the 
evidence showed it had been aggravated by diabetes mellitus.  A 
30 percent evaluation was assigned for this disability, which 
currently remains in effect.  

The Veteran's renal insufficiency is evaluated under the rating 
code for renal involvement in diabetes mellitus, sickle cell 
anemia, systemic lupus erythematosus, vasculitis, or other 
systemic diseases.  This rating code states that renal 
involvement due to these causes is to be rated as renal 
dysfunction.  38 C.F.R. § 4.115b, Code 7541.  

In cases of renal dysfunction, the current 30 percent evaluation 
is warranted for albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight edema 
or hypertension at least 10 percent disabling under Diagnostic 
Code 7101.  

A 60 percent evaluation is in order for constant albuminuria with 
some edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under 38 C.F.R. § 
4.104, Diagnostic Code 7101.  

An 80 percent evaluation is warranted for persistent edema and 
albuminuria with blood urea nitrogen (BUN) of 40 to 80mg%; or, 
creatinine 4 to 8mg%; or, generalized poor health characterized 
by lethargy, weakness, anorexia, weight loss, or limitation of 
exertion.  

A 100 percent evaluation contemplates cases requiring regular 
dialysis, or precluding more than sedentary activity from one of 
the following: persistent edema and albuminuria; or, blood urea 
nitrogen (BUN) more than 80mg%; or, creatinine more than 8mg%; 
or, markedly decreased function of kidney or other organ systems, 
especially cardiovascular.  38 C.F.R. § 4.115a.  

Private medical records show that the Veteran was seen for an 
evaluation of renal dysfunction in January 2004.  The Veteran's 
hypertension had not been controlled for some time, and the 
readings were 180/100 and 170/100.  The assessment included 
chronic kidney disease with a relative rapid rise of azotemia.  
The assessment also included hypertension, not adequately 
controlled; and type II diabetes with microalbuminuria.  A 
surgery was delayed due to these findings.  Follow up records 
show blood pressure reduced to 120/80 by August 2004.  The 
examiner stated there had been no further rise of azotemia and 
that the hypertension was better controlled.  These records show 
that the chronic kidney disease was stable by December 2004, 
although records from that time show anemia secondary to 
hyperparathyroidism and there had been swelling in the lower 
extremities.  

The Veteran was afforded a VA genitourinary examination in April 
2005.  On examination, he denied every having a urinary tract 
infection, a kidney stone, or acute nephritis to his knowledge.  
He had never been on hemodialysis.  The Veteran reported a five 
pound weight loss over the past eight months, but he denied any 
weakness.  He denied any urinary incontinence.  His blood 
pressure reading was 150/85.  Urinalysis revealed that his 
creatine was markedly elevated.  BUN was 35mg%, and creatine was 
3.2mg%.  The diagnoses included chronic kidney disease.  The 
examiner noted that the Veteran had chronic kidney disease since 
approximately 1989, and that he was not diagnosed with diabetes 
mellitus until 2003.  However, his kidney disease had 
significantly worsened over the past year, as evidenced by a 
markedly elevated creatine.  This led the examiner to believe 
that the diabetes had aggravated the kidney disease.  

Private medical records dated March 2007 from the Veteran's 
kidney specialists state that the Veteran had done fairly well 
since his last visit in September 2006.  His hypertension was 
high.  The Veteran was noted to have a solitary left kidney, as 
the right kidney was not functional.  Secondary metabolic 
conditions included hyperparathyroidism.  

The Veteran underwent a VA genitourinary examination in January 
2010.  The claims folder was reviewed in conjunction with his 
claim.  He was noted to be under private medical care, but he 
denied any renal dysfunction at that time.  He did report 
treatment for renal dysfunction without reports of dialysis, 
lethargy, anorexia, weight change or weakness.  He voided every 
three hours during the day and two times per night.  He did not 
report incontinence.  The BUN was 27mg% and high.  Creatine was 
2.7mg% and high.  Microalbumin was 88.5mg% and high.  The 
urinalysis was negative.  The diagnoses were renal insufficiency, 
and benign prostatic insufficiency.  

The Board finds that the evidence does not support entitlement to 
an evaluation in excess of 30 percent for the Veteran's renal 
dysfunction.  Microalbuminuria was noted in January 2004 but 
there is no record of a finding of albuminuria since that time.  
Albumin was high on January 2010, but there was no diagnosis of 
albuminaria, and the presence of constant or recurring albumin is 
contemplated by the 30 percent evaluation.  Edema was not noted 
on the most recent examination.  There is no evidence of a BUN 
reading over 40mg% or a creatine reading over 4mg% during this 
period, and the Veteran has denied weakness, anorexia, and 
limitation of exertion.  In short, the criteria for a 60 percent 
or higher evaluation for renal dysfunction have not been met for 
any portion of the period on appeal.  38 C.F.R. § 4.115a.  

In reaching this decision, the Board has considered whether or 
not the Veteran has hypertension that is at least 40 percent 
disabling under 38 C.F.R. § 4.104, Code 7101.  Although the 
Veteran's hypertension was noted to be poorly controlled in 2004, 
at no point is there evidence of a diastolic pressure of 120 or 
more.  Therefore, as the Veteran does not have hypertension that 
would be at least 40 percent disabling, there is no basis for a 
rating in excess of 30 percent for renal dysfunction.  38 C.F.R. 
§§ 4.104, 4.115a, Codes 7101, 7541.  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  There is no objective evidence that the 
Veteran's renal dysfunction presents such an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of the 
regular schedular standards.  He does not have any symptoms that 
are not contemplated by the rating criteria.  Hence, referral by 
the RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to service connection for coronary artery disease is 
granted, subject to the laws and regulations governing the award 
of monetary benefits. 

Entitlement to service connection for peripheral vascular disease 
of the right lower extremity is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to service connection for peripheral vascular disease 
of the left lower extremity is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to an initial evaluation in excess of 30 percent for 
renal insufficiency is denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


